Case 8:19-cv-00449-CEH-JSS Document 281 Filed 03/19/21 Page 1 of 6 PageID 9815




                             UNITED STATES DISTRICT
                            COURT MIDDLE DISTRICT OF
                             FLORIDA TAMPA DIVISION

 WAHEED NELSON,


           Plaintiff,


 v.                                             Case No: 8:19-cv-449-T-36JSS


      BOB GUALTIERI, FLORIDA
      DEPARTMENT OF
      CORRECTIONS, CORIZON
      LLC, MAXIM HEALTHCARE
      SERVICES, INC., MATTHEW
      SWICK, ALL FLORIDA
      ORTHOPEDICS ASSOCIATES,
      P.A. and WITCHNER
      BELIZAIRE,


           Defendants.
 _________________________________/


                    AMENDED CASE MANAGEMENT REPORT

        The goal of this case management report is to “secure the just, speedy, and
 inexpensive determination of” the action. See Fed. R. Civ. P. 1. Under Local Rule
 3.02(a)(2), this case management report should be used in all civil cases except those
 described in Local Rule 3.02(d). Individual judges may have additional case
 management preferences that can be found under each judge’s name on the Court’s
 website, flmd.uscourts.gov/judges/all.

1. Date and Attendees

      The parties may conduct the planning conference “in person, by telephone, or by
      comparable means[.]” See Local Rule 3.02(a)(1).
Case 8:19-cv-00449-CEH-JSS Document 281 Filed 03/19/21 Page 2 of 6 PageID 9816




    The parties conducted the planning conference on March 19, 2021. Linda B.
    Commons, James Cook, Jason Gordillo and Greg Toomey attended the
    conference.

2. Deadlines and Dates

    The parties request these deadlines and dates:

   Action or Event                                                         Date

   Deadline for providing mandatory initial disclosures. See Fed. R. Civ.
                                                                          COMPLETED
   P. 26(a)(1).

   Deadline for moving to join a party, see Fed. R. Civ. P. 14, 19, and
                                                                        COMPLETED
   20, or amend the pleadings, see Fed. R. Civ. P. 15(a).

   Plaintiff’s deadline for disclosing any expert report. See Fed. R. Civ. COMPLETED
   P. 26(a)(2).

   Defendant’s deadline for disclosing any expert report.                  COMPLETED

   Deadline for disclosing any rebuttal expert report.                     COMPLETED

   Deadline for completing discovery and filing any motion to compel SEPTEMBER
   discovery. See Fed. R. Civ. P. 37; Middle District Discovery (2021). *fn 17, 2021

   Deadline for moving for class certification, if applicable. See Fed. R. N/A
   Civ. P. 23(c).

   Deadline for filing any dispositive and Daubert motion. See Fed. R. OCTOBER 16,
   Civ. P. 56. (Must be at least five months before requested trial date.) 2021

   Deadline for participating in mediation. See Local Rules, ch. 4.
   Enter mediator’s name, address, and phone number.                       COMPLETED



                                                                            JANUARY
   Date of the final pretrial meeting. See Local Rule 3.06(a).
                                                                             15, 2022

   Deadline for filing the joint final pretrial statement, any motion in    JANUARY
   limine, proposed jury instructions, and verdict form. See Local Rule      22, 2022
   3.06(b). (Must be at least seven days before the final pretrial

       *   Plaintiff will move for additional depositions and discovery.



                                              2
Case 8:19-cv-00449-CEH-JSS Document 281 Filed 03/19/21 Page 3 of 6 PageID 9817




   conference.)

                                                                                COURT
   Date of the final pretrial conference. See Fed. R. Civ. P. 16(e); Local
                                                                                 WILL
   Rule 3.06(b).
                                                                                DECIDE

                                                                              MARCH 2,
   Month and year of the trial term.
                                                                                2022


    The trial will last approximately 15 days and be

    X - jury.
    ☐ non-jury.

3. Description of the Action

    THIS IS A MEDICAL MALPRACTICE AND CIVIL RIGHTS , 1983 CASE WHERE THE
 PLAINTIFF ALLEGES THAT THE PROVIDERS AT THE JAIL AND PRISON DELAYED
 CARE AND TREATMENT FOR A FRACTURED RIGHT ANKLE THAT RESULTED IN A
 BELOW THE KNEE AMPUTATION.




4. Disclosure Statement

    x☐ The parties have filed their disclosure statement as required by Federal Rule of
    Civil Procedure 7.1 and Local Rule 3.03.

5. Related Action

    x☐ The parties acknowledge their continuing duty under Local Rule 1.07(c) to
    notify the judge of a related action pending in the Middle District or elsewhere by
    filing a “Notice of a Related Action.” No notice need be filed if there are no
    related actions as defined by the rule.

6. Consent to a Magistrate Judge

    “A United States magistrate judge in the Middle District can exercise the maximum
    authority and perform any duty permitted by the Constitution and other laws of the
    United States.” Local Rule 1.02(a). With the parties’ consent, a district judge can refer
    any civil matter to a magistrate judge for any or all proceedings, including a non-jury or
    jury trial. 28 U.S.C. § 636(c).



                                              3
Case 8:19-cv-00449-CEH-JSS Document 281 Filed 03/19/21 Page 4 of 6 PageID 9818




    The Court asks the parties and counsel to consider the benefits to the parties and the
    Court of consenting to proceed before a magistrate judge. Consent can provide the
    parties certainty and flexibility in scheduling. Consent is voluntary, and a party for any
    reason can decide not to consent and continue before the district judge without adverse
    consequences. See Fed. R. Civ. P. 73(b)(2).

    ☐ The parties do consent and file with this case management report a completed
    Form AO 85 “Notice, Consent, and Reference of a Civil Action to a Magistrate
    Judge,” which is available on the Court’s website under “Forms.”
    x☐ The parties do not consent.

7. Preliminary Pretrial Conference

    ☐ The parties do not request a preliminary pretrial conference before the Court
    enters a scheduling order.
    x☐ The parties do request a preliminary pretrial conference, and the parties want
    to discuss Parties availability for depositions and all pending motions relating to
    discovery, including the plaintiff moving for depositions, inspection of the
    plaintiff’s electronic record at the Pinellas Jail.


8. Discovery Practice

    The parties should read the Middle District Discovery Handbook, available on the
    Court’s website at flmd.uscourts.gov/civil-discovery-handbook, to understand discovery
    practice in this District.

    x☐ The parties confirm they will comply with their duty to confer with the
    opposing party in a good faith effort to resolve any discovery dispute before filing
    a motion. See Local Rule 3.01(g); Middle District Discovery (2021) at § I.A.2.

9. Discovery Plan

    The parties submit the following discovery plan under Rule 26(f)(2):

    A.   The parties agree to the timing, form, or requirement for disclosures
         under Rule 26(a):

          x☐ Yes.
          ☐ No; instead, the parties agree to these changes: enter changes.



                                              4
Case 8:19-cv-00449-CEH-JSS Document 281 Filed 03/19/21 Page 5 of 6 PageID 9819




    B. Discovery may be needed on these subjects: Email, Inspection of Record
     at Sheriff Jail, Redactions by Sheriff, Use of dismissed defendants’ experts

    C.   Discovery should be conducted in phases:

         x☐ No.
         ☐ Yes; describe the suggested phases.

    D. Are there issues about disclosure, discovery, or preservation of
       electronically stored information?

         ☐ No.
         x☐ Yes; Special Master Requested by Plaintiff

    E.   x☐ The parties have considered privilege and work-product issues,
         including whether to ask the Court to include any agreement in an order
         under Federal Rule of Evidence 502(d).



    F.   The parties stipulate to changes to the limitations on discovery imposed
         under the Federal Rules of Civil Procedure and Local Rule 3.04 or other
         limitations:

         X☐ No.
         ☐ Yes;describe the stipulation.

10. Request for Special Handling

    x☐ The parties do not request special handling.
    ☐ The parties request special handling. Specifically, describe requested special
    handling.
    ☐ Enter party’s name unilaterally requests special handling. Specifically, describe
    requested special handling.

11. Certification of familiarity with the Local Rules

    X☐ The parties certify that they have read and are familiar with the Court’s Local
    Rules.



                                           5
Case 8:19-cv-00449-CEH-JSS Document 281 Filed 03/19/21 Page 6 of 6 PageID 9820




12. Signatures


 /s/ Linda Bellomio Commons                    /s/ James Cook, Esq.

 Linda Bellomio Commons, Esq.              James Cook, Esq.
 Linda Bellomio Commons, P.A.              Law Office of James Cook
 P.O. Box 340261                           314 West Jefferson Street
 Tampa, FL 33694                           Tallahassee, FL 32301
 Phone:352.610.4416                        Phone: 850.222.0836
 Fax: 813.265.3010                         Fax:850.561.0836
 Email: lcommons@aol.com                   Email: cookjv@gmail.com
        Dmheiser1@gmail.com
 Dated:___March 19, 2021                    Dated: March 19, 2021




 /s/ Greg Toomey, Esq.                    /s/ Jason Gordillo

Greg Toomey, Esq.                         Jason Gordillo, Esq.
The Toomey Law Firm LLC                   Pinellas County Sheriff General Counsel Office
The Old Robb & Stucky Building            10750 Ulmerton Road
1625 Hendry Street, Suite 203             Largo, FL 33778
Fort Myers, FL 33901                      Phone: 727.582-6274
Phone: 239.337.1630                       Fax: 727.582.6459
Fax: 239-337.0307                          Email: jgordillo@pcsonet.com
Email: gat@thetoomeylawfirm.com,           Counsel for Sheriff
alr@thetoomeylawfirm.com,
hms@thetoomeylawfirm.com
Counsel for Corizon, FDOC and
Dr. Belizaire
 Dated:___March 19, 2021                    Dated: March 19, 2021




                                      6
